COURT OF APPEALS OF VIRGINIA


Present: Judges Coleman, Elder and Fitzpatrick
Argued at Richmond, Virginia


ROBERT A. WORLEY

v.          Record No. 1913-94-2       MEMORANDUM OPINION *
                                   BY JUDGE SAM W. COLEMAN III
COMMONWEALTH OF VIRGINIA                JANUARY 30, 1996


               FROM THE CIRCUIT COURT OF HANOVER COUNTY
                      Richard H. C. Taylor, Judge
            Bruce P. Ganey, (Ganey & Laibstain, P.C., on
            briefs), for appellant.

            Marla Graff Decker, Assistant Attorney General
            (James S. Gilmore, III, Attorney General, on
            brief), for appellee.



     Robert A. Worley appeals his convictions for transportation

of cocaine with intent to distribute, conspiracy to distribute

cocaine, possession of cocaine with intent to distribute,

possession of cocaine while in possession of a firearm, and

driving on a suspended operator's license.    Worley contends that

the trial court erred by overruling his motion to suppress the

drugs seized from his vehicle and by ruling the stop to be legal.

We hold that there was no reasonable suspicion to conduct a
Terry stop and that, therefore, the trial court should have

sustained the motion to suppress and held the stop to be illegal.

     The defendant was "seized" for the purposes of the Fourth


     *
         Pursuant to Code § 17-116.010 this opinion is not

designated for publication.
Amendment when Deputy Sheriff McGrain stopped the defendant's

truck.    Zimmerman v. Commonwealth, 234 Va. 609, 611, 363 S.E.2d
708, 709 (1988).   An investigatory Terry stop does not violate

the Fourth Amendment when the officer possesses an "articulable

and reasonable suspicion that a motorist is unlicensed or that an

automobile is not registered, or that either the vehicle or an

occupant is otherwise subject to seizure for violation of law."

Delaware v. Prouse, 440 U.S. 648, 663 (1979).   Although Deputy

McGrain determined that the owner of the truck had a suspended

license, he did not determine whether the driver was the owner

before stopping the truck.    See id. at 661 (stating that there

must be an "articulable basis amounting to reasonable suspicion

that the driver is unlicensed") (emphasis added).

     In Hoye v. Commonwealth, 18 Va. App. 132, 133-34, 442 S.E.2d
404, 405-06 (1994), a police officer stopped a vehicle after

determining that the registered owner was a habitual offender.

We held that the officer had reasonable and articulable suspicion

because she obtained a description of the owner from the

Department of Motor Vehicles (DMV) records and confirmed "that

the vehicle's driver matched the description of the registered

owner as to gender and approximate height, weight, and hair

color."    Id. at 135, 442 S.E.2d at 406.

     The record in the present case does not show that Deputy

McGrain obtained a description of the truck's owner when he

checked the DMV records.   In fact, Deputy McGrain testified that




                                - 2 -
he did not know whether the defendant was the owner when he

stopped the truck.    Although Hoye does not require the police to

verify every detail of the description of a suspended license a

police officer must possess some articulable fact or facts to

support the inference that the driver is the owner of the

vehicle.    Deputy McGrain had no reason and articulated no basis

to suspect that the driver of the truck was the owner whose

license was suspended, and therefore, Deputy McGrain's stop was

based solely upon a hunch. 1   See Beckner v. Commonwealth, 15 Va.

App. 533, 537, 425 S.E.2d 530, 533 (1993) (holding that the facts

the police rely on must amount to more than a "hunch").

     Admittedly, because automobiles "are subjected to pervasive

and continuing governmental regulation and controls, including

periodic inspection and licensing requirements," an individual's

expectation of privacy in his automobile is greatly diminished.


     1
         Deputy McGrain testified that he initially became

suspicious of the defendant and his companion because "[t]hey

were . . . wandering up and down the aisles" of the 7-Eleven

store.    However, the Deputy did not indicate that he stopped the

truck for any reason other than to investigate whether the

defendant was the owner and was operating the truck with a

suspended license.    Accordingly, we do not decide whether the

Deputy's observations may have created reasonable suspicion that

the defendant and his companion were "casing" the store.



                                - 3 -
South Dakota v. Opperman, 428 U.S. 364, 368 (1976).   Nonetheless,

to hold that a police officer has a reasonable suspicion to

conduct a Terry stop where the officer has determined only that

the vehicle's owner has a suspended operator's license would

justify the indiscriminate stop of every vehicle owned by an

individual with a suspended license.   The Fourth Amendment does

not countenance such an intrusive violation of privacy.   See

Delaware v. Prouse, 440 U.S. at 662 ("An individual operating or

traveling in an automobile does not lose all reasonable

expectation of privacy simply because the automobile and its use

are subject to government regulation.")   Therefore, we hold that

the officer in this case did not possess reasonable suspicion to

conduct a Terry stop and that the trial court erred by overruling
the motion to suppress and by ruling the stop to be legal.    The

defendant's convictions are reversed and the case is remanded for

further proceedings if the Commonwealth be so advised.

                                            Reversed and remanded.




                              - 4 -